REDMANN, Judge.
Plaintiff appeals from a judgment dismissing on the merits his suit for workmen’s compensation.
Plaintiff suffered an undisplaced fracture of his right ankle (the lateral mal-leolus) at a non-weightbearing point. He was treated and paid compensation for nearly five months, then discharged February 19, 1970, as able to return to work. He did return to work, but was laid off.
The medical evidence conflicts. Plaintiff does present evidence from an orthopedist (partly corroborated by a general surgeon) which would support a conclusion plaintiff was disabled as of July 29, 1970 and until April 21, 1971, due to swelling of the ankle. But there is also evidence from the first treating physician, and from another orthopedist as of May 1 and August 14, 1970 and from an orthopedic surgeon as of January 4, 1971, which evidence supports the trial court’s conclusion that
plaintiff was not disabled after the period during which compensation was paid.
We are unable to conclude the trial judge erred.
The judgment is affirmed.
Affirmed.